UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-7156



In Re: JIMMY LEE WILLIAMS,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                      (CR-96-41-F, CA-99-58-F)


Submitted:   September 14, 2000       Decided:   September 21, 2000


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Jimmy Lee Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Lee Williams petitions this court for a writ of mandamus

directing the district court to act upon his motion filed pursuant

to 28 U.S.C.A. § 2255 (West Supp. 2000).         The district court

entered a final order on August 29, 2000, denying relief on

Williams’ motion.   Therefore, the petition for mandamus is moot.

Accordingly, while we grant Williams leave to proceed in forma

pauperis, we dismiss the mandamus petition without prejudice.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                             PETITION DISMISSED WITHOUT PREJUDICE




                                2